UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1865


ANH D. NGUYEN,

                 Plaintiff - Appellant,

          v.

PATRICK R. DONAHOE, General Postmaster, United States Postal
Service,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-01386-JCC-TCB)


Submitted:   January 22, 2015              Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anh D. Nguyen, Appellant Pro Se. Benjamin Todd Hickman, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anh    D.    Nguyen    appeals    the    district    court’s     order

denying relief on his employment discrimination action.                   We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                     Nguyen

v. Donahoe, No. 1:13-cv-01386-JCC-TCB (E.D. Va., June 24, 2014).

We   dispense    with   oral     argument   because     the   facts   and   legal

contentions     are    adequately    presented     in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2